Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2019

                                     No. 04-18-00396-CV

                          TEXAS ARMORING CORPORATION,
                                    Appellant

                                               v.

                                      Tinyan OKUNBO,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18380
                        Honorable Michael E. Mery, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of this appeal are taxed against the appellant.

       It is so ORDERED on March 27, 2019.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court